



COURT OF APPEAL FOR ONTARIO

CITATION: Patterson v. Ontario (Transportation), 2014 ONCA
    487

DATE: 20140624

DOCKET: C58151

Sharpe, Gillese and Hourigan JJ.A.

BETWEEN

Donald
    Patterson, Donna Patterson,

Gregory Patterson and
    Shawn Patterson

Plaintiffs (Respondents)

and

Her
    Majesty the Queen in right of the Province of Ontario, represented

by the
    Minister of Transportation for the Province of Ontario,

R.M.
    Belanger Limited, Daniel Louis Gagnon, Lise St. Denise, Liberty Mutual
    Insurance Company c.o.b. as Liberty International Canada, Daimler

Chrysler Financial
    Services Canada Inc. c.o.b. as Daimler Chrysler Truck Financial, Daimler
    Chrysler Financial Services Canada Inc. and Chrysler Financial Canada Inc.

Defendants (Appellants)




DOCKET: C58152

BETWEEN

Gerald Cantin and Louise Cantin

Plaintiffs (Respondents)

and

Her
    Majesty the Queen in right of the Province of Ontario, represented

by the
    Minister of Transportation for the Province of Ontario, R.M.

Belanger
    Limited, Daniel Louis Gagnon, Lise St. Denise, Tracy Patterson, Executrix of
    the Estate of Scott Patterson, Deceased, Labatt Brewing

Company Limited, Daimler
    Chrysler Services Canada Inc., Daimler Chrysler Financial Services Canada Inc.
    and Chrysler Financial Services Canada Inc.

Defendants (Appellants)

DOCKET: C58154

BETWEEN

William Patterson and Taylor Patterson, by their Litigation
    Guardian Tracy Patterson and Tracy Patterson, in her personal capacity

Plaintiffs (Respondents)

and

Her
    Majesty the Queen in Right of the Province of Ontario, represented

by the
    Minister of Transportation for the Province of Ontario,

R.M.
    Belanger Limited, Daniel Louis Gagnon and Lise St. Denise, Daimler Chrysler
    Services Canada Inc., Daimler Chrysler Financial Services

Canada Inc. and Liberty
    International Canada

Defendants (Appellants)

DOCKET: C58155

BETWEEN

John McClelland and Rayna Bethune

Plaintiffs (Respondents)

and

Farquhar
    Plymouth Chrysler Ltd., Daimler Chrysler Services Canada Inc.,

and
    Daimler Chrysler Financial Services Canada Inc. c.o.b. as

Chrysler Truck Financial

Defendants (Appellants)

Bruce R. Mitchell, for the appellants Daimler Chrysler

William G. Scott, for William Patterson and Taylor
    Patterson, by their Litigation Guardian Tracy Patterson and Tracy Patterson, in
    her personal capacity

Sean Dewart, for Donald Patterson, Donna Patterson,
    Gregory Patterson and Shawn Patterson

James D. Wilson, for Lise St. Denis

B. Robin Moodie, for John McClelland and Rayna Bethune, and
    Gerald Cantin and Louise Cantin

Heard and released orally: June 19, 2014

On appeal from the judgment of Justice Wendy M. Matheson
    of the Superior Court of Justice, dated December 3, 2013.

ENDORSEMENT


[1]

These appeals arise out of four actions brought in relation to a serious
    multi-car accident. The police accident report showed the defendant Daniel
    Louis Gagnon as the driver and owner of the vehicle that allegedly crossed into
    the opposite lane and thereby caused the accident resulting in serious personal
    injury and a fatality. Relying on that report, the plaintiffs named Daniel
    Gagnon as the owner and driver in their statements of claim. In his statements
    of defence, Gagnon admitted that he was the owner and driver. In fact, the Gagnon
    vehicle was leased and the legal owner was the appellant Daimler Chrysler. The solicitors
    for the plaintiffs only discovered that fact at discovery more than two years
    after the accident whereupon they took steps to add the appellant as a party
    defendant. The appellant then moved for summary judgment dismissing the actions
    against it on the grounds that the actions were statute barred.

[2]

The motion judge gave careful and comprehensive reasons concluding that,
    with respect to the actions governed by the
Limitations Act
, the
    plaintiffs did not have actual knowledge of the correct identity of the owner
    of the Gagnon vehicle until examination for discovery, and that they had shown
    reasonable diligence sufficient to satisfy the discoverability principle so
    that the action was not statute barred.

[3]

With respect to the claims governed by the
Trustee Act
, she
    concluded that the appellants had suffered no prejudice and that there were special
    circumstances sufficient to justify allowing the claims to proceed despite the
    fact that they were brought more than two years after the date of the deceased.

[4]

The appellant submits that the motion judge erred as to discoverability
    as the solicitors for the plaintiffs failed to conduct a Plate/VIN By Date
    search.

[5]

We disagree. As the motion judge observed, in the light of recent case
    law, plaintiffs counsel ought not to rely on police accident reports for
    ownership information. However, we cannot accept the appellants contention
    that we can or  should lay down an iron-clad rule to the effect that failure to
    conduct such a search is fatal on the issue of discoverability in the light of
    the decision of this court in
Velasco v. North York Chevrolet Oldsmobile Ltd.
,
    2011 ONCA 522.

[6]

In our view, the motion judge properly took into account all the
    circumstances relevant to the issue of discoverability in a manner consistent
    with the approach in
Velasco
. We see no error in her reasons and
    accordingly dismiss those appeals.

[7]

Nor do we accept the appellants submission that the motion judge erred
    with respect to the special circumstances test applicable to the claims
    governed by the
Trustee Act
. In those actions, the solicitor had done
    the Plate/VIN By Date search, but he failed to read it. Here again, the
    motion judge gave careful reasons explaining why the appellant had suffered no
    prejudice and that there were special circumstances sufficient to allow the
    claim to proceed. The appellant knew of the accident shortly after it occurred.
    The appellant was insured by the same insurer as the driver and had the benefit
    of its insurers investigation of the circumstances of` the accident. The
    decision as to special circumstances was discretionary and we see no error of
    fact or law that could justify appellate interference with the conclusion
    reached by the motion judge.

[8]

Accordingly the appeals are dismissed.

[9]

Costs to the respondents fixed at $20,000 inclusive of all applicable
    taxes and disbursements.

Robert J. Sharpe J.A.

E.E.
    Gillese J.A.

C.W. Hourigan J.A.


